Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  155782 & (57)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  NADIA SHUAYTO,                                                                                          Kurtis T. Wilder
           Plaintiff-Appellant,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 155782
                                                                   COA: 329520
                                                                   Oakland CC: 2014-139389-CD
  LAWRENCE TECHNOLOGICAL
  UNIVERSITY, BAHMAN MIRSHAB, and
  MARIA VAZ,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion of the Arab American Chamber of Commerce,
  the Arab Community Center for Economic and Social Services, the Arab American Civil
  Rights League, and the Arab American News to file a brief amicus curiae is GRANTED.
  The amicus brief submitted on December 27, 2017 is accepted for filing. The application
  for leave to appeal the November 29, 2016 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2018
         t0226
                                                                              Clerk